76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jonathan McCANTS, Plaintiff-Appellant,v.VISION CABLE;  Federal Communications Commission,Defendants-Appellees.
No. 95-2335.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Jonathan McCants, Appellant Pro Se.  Harry B. Burchstead, SCHWARTZ, McLEOD, DURANT & BURCHSTEAD, Sumter, South Carolina;  Terri Hearn Bailey, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;  Gregory Michael Christopher, FEDERAL COMMUNICATIONS COMMISSION, Washington, D.C., for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to reconsider the court's dismissal of one Defendant upon the magistrate judge's recommendation and denying Appellant's motion for a preliminary injunction.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   The portion of the district court's order denying Appellant's motion to reconsider is neither a final order nor an appealable interlocutory or collateral order.   Thus, we dismiss this portion of the appeal for lack of jurisdiction because the order is interlocutory and not appealable.


2
But the denial of preliminary injunctive relief may be immediately appealed.   See 28 U.S.C. § 1292(a) (1988).   Our review of the record and the district court's opinion accepting the magistrate judge's recommendation discloses that this portion of the appeal is without merit.   Accordingly, finding no abuse of discretion, we affirm this portion of the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART